Citation Nr: 0018136	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  93-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1974.

The current appeal arose from April 1987, and February 1992 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In April 1987 the RO 
denied entitlement to service connection for PTSD.  The 
veteran was notified of the above determination by letter 
dated April 23, 1987.  In correspondence dated May 4, 1987, 
the veteran specifically appealed the rating decision of 
which he was notified by the RO on April 23, 1987.  
Accordingly, there is no issue of whether new and material 
evidence has been submitted to reopen the previously denied 
claim of service connection for PTSD because the veteran's 
claim has been ongoing and reverts back to the 1987 RO 
denial.  

In February 1992 the RO, among other actions, denied 
entitlement to service connection for bilateral upper and 
lower extremity neuropathy as secondary to service-connected 
traumatic arthritis of the dorsal spine and continued the 
10 percent evaluation for traumatic arthritis of the dorsal 
spine.  

In April 1993, the veteran presented oral testimony before a 
Hearing Officer at the RO as to the claim for PTSD; a 
transcript of which has been associated with the claims file.

In October 1995, the Board of Veterans' Appeals (the Board) 
denied entitlement to service connection for bilateral upper 
and lower extremity neuropathy as secondary to service-
connected traumatic arthritis of the dorsal spine and 
remanded to the RO the claims of entitlement to service 
connection for PTSD and entitlement to an evaluation in 
excess of 10 percent for traumatic arthritis of the dorsal 
spine for additional development and adjudicative actions.

In January 1998, the RO affirmed the determinations 
previously entered.  

In June 1998, the Board denied an evaluation in excess of 
10 percent for traumatic arthritis of the dorsal spine and 
remanded to the RO the claim of entitlement to service 
connection for PTSD for additional development and 
adjudicative actions.

In July 1999, October 1999, and November 1999, the RO 
affirmed the denial of entitlement to service connection for 
PTSD.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from June 1972 to May 1974.  
His record of service (DD214) shows that his military 
occupational specialty was an armorer.  He received the 
National Defense Service Medal.  He is not, however, in 
receipt of a Purple Heart Medal, a Bronze service star, or 
any decoration denoting combat.  Additionally, his DD214 does 
not show he was a prisoner of war.

His service personnel records indicate the only foreign duty 
he served was in Germany from January 1973 until his 
separation in May 1974.  The personnel records indicate no 
service in Vietnam and no status as a prisoner of war.

The service medical records show an April 1974 memorandum 
written about the veteran.  The commander stated the veteran 
had arrived in USAREUR in January 1973 and had been 
originally assigned as a troop armorer.  He stated that while 
serving in this capacity, the veteran's duty performance had 
been outstanding.  However, he noted the veteran had begun to 
have illusions of grandeur, reporting stories of drug rings 
and being assigned to such units as the Special Forces, the 
Criminal Investigation Division (CID), Military Intelligence, 
etc.

The Commander stated the veteran had been having difficulties 
continuing to perform his occupation and had been arrested in 
February 1974 due to indecent exposure.  He described there 
being no one to assist him in solving his problems.

The veteran was diagnosed with a passive-aggressive 
personality disorder and discharged due to "unsuitability-
character and behavior disorder."

A May 1986 VA hospitalization summary report shows the 
veteran was hospitalized with a diagnosis of adjustment 
disorder with mixed emotional features.  The examiner stated 
the veteran reported having been very upset and angry over 
problems with "disability" and was transferred to 
psychiatry.  There, he was felt to be more angry than 
depressed.

A July 1986 VA hospitalization summary report shows the 
veteran was hospitalized again with a diagnosis of adjustment 
disorder of adult life with depressive features and 
personality disorder.  The examiner noted the veteran was a 
very angry person and had many somatic concerns and 
complaints and described him as taking the position of being 
a victim and that the world was against him, which he 
described was a paranoid position.

A September 1986 statement from the veteran indicates he felt 
he was plagued by PTSD and memories from the Vietnam war era.  
He stated he has nightmares and flashbacks of that time 
period.

In a December 1986 private examination report, the examiner 
stated the veteran reported he had been leading an active 
life until his Army service in Germany during the Vietnam War 
era.  The veteran denied seeing any combat except for some 
border skirmishes.  He stated he had been seriously injured 
in several accidents, wherein he had sustained two or three 
head injuries with loss of consciousness.  The examiner 
stated the veteran mentioned PTSD as a possible diagnosis.  
The examiner entered a diagnosis of mixed organic brain 
syndrome.

A June 1990 VA outpatient treatment report shows a statement 
that the veteran had a history of PTSD and depression.  The 
treatment report shows no report of stressors or a diagnosis.

A May 1991 VA outpatient treatment report shows the veteran 
reported many psychosocial stressors-lost home, problems 
with wife, and suicidal ideations.  The examiner entered a 
diagnosis of PTSD and organic personality syndrome.  In July 
1991, the examiner stated the veteran had been followed for 
PTSD and anxiety.  No stressors were reported, and no 
diagnosis was entered.

A July 1991 VA hospitalization summary report shows the 
veteran was hospitalized with a diagnosis of delusional 
disorder.  The examiner stated the veteran had a past history 
of organic affective disorder secondary to head injury in 
Vietnam, as well a past history of depression and paranoid 
delusions about his spouse's infidelity.  The veteran 
reported intrusive thinking and nightmares about Vietnam 
experiences.

A January 1992 VA outpatient treatment report shows the 
veteran reported numerous psychosocial stressors of financial 
problems and difficulties receiving services, including VA 
benefits.  He described that the federal government had 
"black listed" him.  

The veteran added he had confidential information regarding 
the assassination of President Kennedy and how federal 
agencies were worried about his knowledge and what he would 
do with that information.  The examiner stated the diagnosis 
was deferred pending the receipt of additional records.

In February 1993 the veteran submitted a description of his 
stressors.  He stated he had been on border duty in Germany 
between East Germany and Czechoslovakia and had encountered 
"several excursions" which included being fired upon by 
Soviet border guard patrolmen.  He stated he had been shot at 
by Turkish drug dealers.  

The veteran stated he had been assaulted several times by 
"GI druggies" and had been threatened numerous times with 
razor blades, guns, and knives.  He described being in a 
helicopter crash.  He stated his paychecks and money orders 
had been stolen because he had been working with the CID.

In April 1993 the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated he had never had 
problems getting along with people prior to service.  The 
veteran stated he had arrived in Germany in January 1973 and 
while he had been there, he had been shot at several times 
while on the Czechoslovakian border.  He testified that a 
drug dealer had pointed a gun at his head and had threatened 
to kill him.  He stated he had done a narcotics detail and 
had worked with CID for one year.  He described that his 
house had been under surveillance while he had been in 
Germany, but he did not know who was watching him.  The 
veteran stated one of his friends had been pushed out of a 
window and that he had nightmares about that incident.

The veteran's spouse stated she first noticed psychiatric 
problems in the veteran in 1974, but that it had become more 
pronounced once he was hospitalized at a VA facility.






A May 1995 private medical record shows a licensed social 
worker stated the veteran had reported that various people 
were "out to get" him.  She stated the veteran had been 
assessed by the Kerrvile State Hospital and had been unable 
to determine whether or not the veteran's thoughts were due 
to a major mental disorder.  She entered a final diagnosis of 
PTSD.

A May 1995 VA hospitalization summary report shows the 
veteran was hospitalized with a diagnosis of psychosis.  The 
examiner noted the veteran had been incarcerated at the State 
Hospital for psychosis and delusional thinking.  The veteran 
reported paranoid feelings about the CIA, FBI, and VA, which 
he felt had placed him in danger.  He also reported that his 
neighbors were out to get him. 

In October 1995, the Board remanded the claim of entitlement 
to service connection for PTSD for additional development, to 
include an attempt to verify the veteran's stressors.

A November 1995 private medical record shows the licensed 
social worker, who had entered a diagnosis of PTSD in a May 
1995 record, entered a diagnosis of adjustment disorder with 
depressed mood.  She stated the veteran reported suicidal 
thoughts and insomnia.

A July 1998 administrative decision by the RO certified that 
there was a lack of availability of service medical records.  
The military records specialist noted that a VA Form 07-3101 
had indicated the veteran had served for a period of 25 
months and had been honorably discharged due to unsuitable 
character and behavior disorder.  He stated the facts and 
circumstances concerning the veteran's discharge were not of 
record and that a diligent search had been without success.


An August 1998 letter from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) showed that no records 
were found as to the veteran.  The director stated that the 
veteran's report of having served in Vietnam from January 
1970 to January 1972 had not been shown based upon either the 
morning reports of the squadron the veteran claimed with whom 
he had been assigned or his DD-214, which showed he had 
served overseas but did not show that he had served in 
Vietnam.

A September 1998 letter to the Department of the Army shows 
the RO attempted to verify whether the veteran had served 
with the CID.  An October 1998 response indicates that there 
was no record as to the veteran serving with the CID.  The 
center offered another source to consult, which the RO 
followed.

In a November 1998 letter, a private attorney stated the 
veteran had PTSD and had served in the "First Cavalry of the 
U.S. Army in Vietnam between 1969 to 1972."  He added the 
veteran had been a prisoner of war of the North Vietnamese, 
but could not "recall the time frame due to the 
complications caused by the experiences."  The private 
attorney added the veteran had received two Purple Hearts for 
wounds, as well as two Bronze Stars with Oak Leaf Clusters 
and an award for Meritorious Service.

A February 1999 letter from the National Personnel Records 
Center indicates there was no information that the veteran 
had served as an investigative aide with the CID in Germany.

An April 1999 VA examination report shows the examiner stated 
the veteran had provided many descriptions of how he had been 
threatened and persecuted and of "fantastic stories about 
his Vietnam experiences."  The veteran reported having been 
wounded twice and that he had been captured and held for two 
years, ending up in the "Hanoi Hilton."  He stated he later 
served in Germany and had been a CID agent and had 
confrontation with Russians.  

The examiner noted that the veteran's records did not 
substantiate such occurrences.  He entered a diagnosis of 
delusional disorder, stating that such diagnosis was subject 
to review after psychological testing.  

An April 1999 psychological assessment report shows that the 
results indicated the presence of a great deal of emotional 
instability.  The results suggested the veteran was quite 
depressed, anxious, frustrated, and very angry.  The 
psychologist entered diagnoses of dysthymic disorder and 
anxiety disorder, not otherwise specified - continue to rule 
out PTSD.

In a May 1999 addendum, the examiner who had conducted the 
April 1999 examination, stated he had reviewed the 
psychological testing results and did not find the results to 
be consistent with his findings.  However, he stated that he 
deferred to the results, as he had not entered a clear-cut 
diagnosis.  He stated the diagnosis of delusional disorder 
had not been verified.  His final diagnoses were anxiety 
disorder, not otherwise specified, and dysthymic disorder.

In a May 1999 letter the veteran's mother stated that to her 
personal knowledge, her son had served in Vietnam from 1969 
to 1972 and had been wounded in action several times, missing 
in action, and captured.  She stated that two uniformed 
officers had come to her house to inform her of such 
information.  The veteran's mother asserted that for the Army 
to maintain that this had never occurred was ludicrous.

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  


When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999);  38 C.F.R. § 3.303(d) 
(1999).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between the current symptoms 
and an inservice stressor; and credible supporting evidence 
that the claimed inservice stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims (the 
Court) determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
specified claimed inservice stressor.

In Cohen, 10 Vet. App. 128, the Court noted that VA had 
adopted a final rule in October 1996, effective November 7, 
1996, revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

In making a claim for service connection, the claimant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Court has held that, "[i]t is the duty of the [Board] as 
the fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claim of 
entitlement to service connection for PTSD must be denied as 
not well grounded.

The Board notes that in a January 1991 decision, it denied 
entitlement to service connection for residuals of brain 
trauma.  That decision is final.  

The Board has carefully reviewed the evidence of record and 
finds that the veteran has not submitted a well-grounded 
claim of entitlement to service connection for PTSD.  First, 
none of the medical records, which have shown a diagnosis or 
a notation of PTSD, have established a link between the 
diagnosis or notation and active duty.  

Specifically, June 1990, June 1991, and May 1995 medical 
records are lacking any discussion of PTSD stressors.  There 
was no notation as to the veteran's military service.  In the 
May 1991 VA outpatient treatment report, the veteran reported 
stressors; however, they did not relate to his service.  His 
stressors were he had lost his home, he was having problems 
with his wife, and he was having suicidal ideations.  While 
the May 1991 and May 1995 medical records provide diagnoses 
of PTSD and the June 1990 and June 1991 medical record 
provide notations of history of PTSD, such diagnoses or 
notations of PTSD were not linked to the veteran's active 
duty.  It is clear that the stressors reported in May 1991, 
are post service stressors, which would not establish a 
diagnosis of PTSD based upon inservice stressors.

The April 1999 impression of rule out PTSD in the 
psychological assessment report is not a diagnosis of the 
disorder.  It is a preliminary finding.  The Court has held 
that medical opinions expressed in speculative terms cannot 
establish a plausible claim; service connection may not be 
based on resort to speculation or remote possibility.  See 
38 C.F.R. § 3.102 (1998); see also Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board notes the April 1999 VA examination, which had been 
conducted specifically to determine if the veteran had PTSD, 
did not result in a diagnosis of the disorder.  

Additionally, it must be noted that the Board has found the 
veteran's allegations of inservice stressors to be inherently 
incredible and thus has not presumed his stressors to be true 
in determining whether the claim of entitlement to service 
connection for PTSD is well grounded.  See Samuels v. West, 
11 Vet. App. 433 (1998).  


Specifically, in December 1986, the veteran claimed he did 
not see any combat while in Germany except some border 
skirmishes.  In July 1991, he reported having sustained a 
head injury while in Vietnam.  In February 1993, he stated 
his stressors related to the service he had in Germany and 
described situations of being shot at and threatened.  He 
stated he had been working with CID.  He described stressors 
related to Germany and the CID at the April 1993 RO hearing.

However, in a November 1998 letter, a private attorney stated 
the veteran had been in Vietnam from 1969 to 1972, had been a 
prisoner of war, and had received two Purple Heart medals.  
In April 1999, the veteran described both Vietnam and Germany 
experiences when examined by a VA psychiatrist.

The Board notes that the veteran's service personnel records 
and his service medical records show he never served in 
Vietnam.  The USASCRUR confirmed this finding.  The Board 
attempted to verify the veteran's stressors as to his service 
in Germany and working for the CID.  Those stressors could 
not be verified.

Thus, the record is absolutely clear that the veteran had no 
service in Vietnam and did not work as an aide with the CID, 
and the Board finds his allegations of such stressors to be 
inherently incredible for the reasons described above.  See 
Samuels, 11 Vet. App. at 436.  The veteran's stories have 
constantly changed throughout the appeal period, and none of 
his stressors have been verified.

The Board does not find that the veteran's allegations of 
stressors related to service in Vietnam to be any more 
credible based upon his mother's assertion that he had served 
in Vietnam, was a prisoner of war, and received wounds and 
that she remembered two uniformed individuals coming to her 
house to inform her of such.  The objective evidence of 
record clearly establishes that the veteran never served in 
Vietnam.  The veteran's mother's attempt to corroborate his 
alleged stressors are not credible, and the Board accords 
such statement no probative value.


As stated above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

Here, the evidence does not establish that stressors 
described by the veteran ever occurred.  Additionally, 
although there were two diagnoses of PTSD and several 
notations of PTSD or "history of" PTSD, there has been no 
competent medical evidence to support his allegation of 
having PTSD which is due to his military service.  

The only evidence that links a diagnosis of PTSD to service 
is the veteran's statements and testimony.  The veteran, 
however, is a lay person with no medical training or 
expertise, and his contentions, by themselves, do not 
constitute competent medical evidence of a nexus between PTSD 
and service.  See Espiritu, 2 Vet. App. 492, 494-95 (1992).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in July 1992 and numerous 
supplemental statements of the case.

Additionally, the Board remanded this claim to the RO to 
attempt to verify his stressors and provide him with a VA 
examination.

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen this claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a PTSD is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert, 1 Vet. App. at 55; Grottveit, 5 Vet. App. at 93; 
38 C.F.R. § 3.159(a).


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

